               Case 1:16-cv-07075-VSB-OTW Document 251
                                                   250 Filed 12/02/19
                                                             11/29/19 Page 1 of 1




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                               VALERIE E. SMITH
Corporation Counsel                             100 CHURCH STREET                                               Senior Counsel
                                                NEW YORK, NY 10007                                       Phone: (212) 356-2398
                                                                                                           Fax: (212) 356-3509
                                                                                                          vsmith@law.nyc.gov
        BY ECF                                                               November 29, 2019
        Honorable Vernon S. Broderick
        United States District Judge
        Southern District of New York                                             12/2/2019
        500 Pearl Street                                                   The parties are directed to file a status update once
        New York, NY 10007                                                 Plaintiff’s anticipated petition for a rehearing is
                                                                           resolved.
                                      Re:     Diarra v. City of New York
                                              16 CV 7075 (VSB) (OTW)

        Your Honor:

                I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of the City
        of New York, representing Defendant City of New York in the above-captioned matter. Pursuant
        to Court’s Order dated September 19, 2019, (ECF No. 247) defendant writes to provide the Court
        with a status report.

                As Your Honor is aware, defendant’s motion for costs was stayed pending the resolution
        plaintiff’s application to the United States Supreme Court. See ECF No. 247. However, upon
        information and belief, plaintiff’s petition for Writ of Certiorari was denied by the United States
        Supreme Court on November 25, 2019. As such, defendant City requests that the stay be lifted so
        that the Court may render a decision on the pending motion for costs. As of September 7, 2019,
        the motion for costs was fully briefed and is ready for decision. See ECF Nos. 243-245.

                 Defendant conferred with plaintiff’s counsel Kissinger Sibanda, Esq., in an effort to
        submit a joint letter to the Court. However, plaintiff’s counsel indicated that he could not join in
        this letter because “plaintiff intends to petition for a rehearing.”

                 Thank you for your consideration herein.
                                                                     Respectfully submitted,




                                                                     Valerie E. Smith
                                                                     Senior Counsel
        cc:      VIA ECF
                 Kissinger Sibanda, Esq.
                 Attorney for Plaintiff
